COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                   NOTICE OF INTENT TO DISMISS FOR WANT OF JURISDICTION

Appellate case name:      Stephen McLemore v. Progressive County Mutual Ins. Co.

Appellate case number:    01-12-00944-CV

Trial court case number: 1210964

Trial court:              55th District Court of Harris County

        Appellant’s notice of appeal does not meet the requirements for a notice of restricted
appeal, and accordingly, this Court will not have jurisdiction over the appeal unless an amended
notice of appeal is filed. See TEX. R. APP. P. 25.1(a), (d)(7), (g); Sweed v. Nye, 323 S.W.3d 873,
875 (Tex. 2010).

       To suffice as a proper notice of restricted appeal, the notice must:

   (1) Contain a statement that the appellant is a party affected by the trial court’s judgment but
       did not participate–either in person or through counsel–in the hearing that resulted in the
       judgment complained of;

   (2) Contain a statement that the appellant did not timely file either a post-judgment motion,
       request for findings of fact and conclusions of law, or notice of appeal; and

   (3) Be verified by the appellant if the appellant does not have counsel.

         Accordingly, unless appellant files an amended notice of appeal correcting the defects
and omissions in the notice of appeal within 10 days of the date of this notice, the appeal will
be dismissed for want of jurisdiction without further notice. See TEX. R. APP. P. 25.1(g), 42.3(a),
43.2(f).


Clerk’s signature: /s/ Christopher A. Prine


Date: July 19, 2013